﻿I should like at the outset to offer Ambassador Garba of Nigeria our sincere congratulations on his election to the presidency of the forty-fourth session of the General Assembly. We are fully confident that with his wide experience and eminent expertise he will conduct the work of the session with the greatest skill. I should also like to thank his predecessor, representing the fraternal Argentine Republic, for the exemplary manner in which he conducted the work of the forty-third session of the General Assembly.
One of the most conspicuous and distinctive features of the United Nations is the work of the General Assembly at its regular annual sessions, together with the valuable discussions that take place in the search for the optimum means of preserving international peace and security and promoting international co-operation as the major objectives that the principles of the United Nations and its Charter strive to achieve.
It can be said that a greater measure of peace prevails in the world at present, despite the continued existence of focal points of regional and international conflicts and disputes resulting from the fact that a number of Member States fail to honour their international commitments and obligations. Our efforts must therefore focus on eliminating the difficulties that prevent the resolution of those situations so that such peace as we now experience will not once more be transformed into a state of heated confrontation.
Taking this as our point of departure it is necessary for us to expand the scope of international consultation with regard to all remaining problems. We must encourage or bring pressure to bear on parties that continue to ignore the role of the United Nations and finally, to agree to work within the framework of international legitimacy. With the easing of formerly strained relations between the forces of East and West, and in particular between the two super-Powers, a global dialogue has been instituted so that the message of peace and the peaceful settlement of disputes have begun to make their presence felt from Kampuchea to Afghanistan and from the Arabian Gulf to southern Africa. This positive climate and the international momentum generated by the beginning of the end of polarization have both opened up new prospects that must be sustained by one and all and by all available means.
Peace will continue to be the pre-eminent goal that my country strives to achieve through its policies in general. In the light of that attitude, the Sultanate has devoted all available resources to alleviating tension in the region in an endeavour to secure a peace built on good-neighbourliness and peaceful coexistence among all peoples. The Sultanate of Oman has from the outset adhered to the principle of the peaceful settlement of disputes in its relations with its neighbours as one of the principal foundations of its foreign policy. We are happy to see that that principle has now become a positive phenomenon at the international level and is becoming prevalent in endeavours to contain numerous regional problems and disputes.
It is evident that the momentum produced by the global dialogue has given hope to the peoples of the Gulf region for the consolidation of peace and co-operation. Under the auspices of the Secretary-General, the negotiations between Iraq and Iran on the implementation of Security Council resolution 598 (1987) are still continuing with a view to bringing about a durable peace between those two countries. However, despite the lapse of more than 12 months since the first round of negotiations began, the only provision of resolution 598 (1987) to have been implemented is the provision recruiting the commitment of both parties to a cease-fire. At the forty-third session of the General Assembly, we were hopeful that by the present session the Secretary-General and the two parties to the conflict would have been able to secure the full implementation of resolution 598 (1987) which we believe to be binding since both parties concerned have pledged that they will meet their international obligations.
We are fully aware that each party faces difficulties and that each of them has compelling grounds for adhering to its own viewpoint and its own interpretation of the provisions of the resolution. We nevertheless believe that the need to achieve peace, as well as adherence to the spirit of international legitimacy, to the principles that underlie the rules of international law and to the accepted precedents with regard to regional conflicts, must be adopted as the paradigm for the thinking of the two sides as well as in the negotiations between them. We believe that it is the responsibility of the Security Council to assist the two parties to the conflict to reach an understanding of the principles on which Security Council resolution 598 (1987) is based because that will enable the Secretary-General to present a uniform concept to both parties to the dispute instead of having each of the parties present him with a conflicting perception of the same resolution.
It is incumbent on us all to urge both Iraq and Iran to co-operate with the Secretary-General and with the Security Council in order to ensure the implementation of the resolution in question. We are prompted to make this assertion by the belief that the leaders of both countries have a strong desire for peace and that the climate of public opinion in both countries and the deep sentiments and common interests that link the peoples of Iraq and Iran are all factors that go to form a fitting backdrop for co-operation which must inevitably have a positive influence for peace. In the Middle East the question of Palestine remains without that political solution which would secure the legitimate political and human rights of the fraternal Palestinian people, a people which suffered a calamity some 40 years ago and which continues to confront an unknown destiny. The United Nations faces a severe test of its credibility with respect to the achievement of peace and security in the Middle East. One wonders how long the deteriorating situation that portends insufferable consequences in Palestine can be tolerated, and how long it is possible to acquiesce in Israeli policies in the Arab territories occupied since 1967.
By its rejection of Arab and international proposals for the convening of an international peace conference so that a durable solution can be sought guaranteeing peace and stability to all the peoples of the region, Israel is jeopardizing the peace and security of the Middle East. Israel's persistence in pursuing an arbitrary and obdurate policy towards the Palestinian people, Israel's denial of national and human rights of that people whether by direct force of arms or by intimidation, are unacceptable to the civilized world.
In the international information media, the world daily witnesses the bloody and unequal confrontations between defenceless Palestinians - men, women and children rising in revolt in order to regain their usurped rights - and the Israeli army fully equipped with the most sophisticated weaponry and occupying Arab territory in defiance of the will of the international community.
In the declarations made by its leaders, Israel has frequently asserted that it takes no heed of, and indeed has no regard for, the will of the international community whenever that will conflicts with its ambitions and interests. Israel, by its conduct, has also demonstrated that it has no respect whatever for international law and custom. If it had, then what law could it be that accords Israel the right to detain Palestinians for a full year without trial in their own occupied territory? On what code of law does Israel base itself in demolishing the homes of Palestinian citizens and expelling them from their homeland for no other reason than their rejection of Israeli domination and occupation?
The international community must act to halt these unlawful and inhuman practices. The time has come for Israel to yield to logic. It is time for Israel to enter into dialogue with the representatives of the Palestinian people? and it is the international conference, enjoying as it does the blessing of the international community, which provides the most appropriate forum for such a dialogue. If Israel persists in rejecting the logic of peace, then the Middle East will constantly remain a cause of concern and a source of danger to international peace and security.
It is a matter for regret that the international community should remain silent before Israel's refusal to implement those Security Council resolutions calling for the full and unconditional withdrawal of Israeli forces from occupied Lebanese territory as a first step towards the restoration of Lebanon's unity, security and stability. We commend the efforts made by the Tripartite Arab Committee set up to resolve the Lebanese crisis, and we call upon our brothers in Lebanon, of all religious and political persuasions, to rally together and to place the best interest of their country above all other interests and considerations so that Lebanon may surmount its constitutional crisis and once again become the symbol of peace, love and brotherhood it once was.
My country recognizes and believes in the need for the peaceful settlement of disputes on a basis of mutual respect, non-interference in the internal affairs of others and self-determination. It is for this reason that the Sultanate of Oman welcomed and gave its support to the Geneva Accords on Afghanistan signed on 14 April 1988. The Sultanate of Oman hails the completion of the withdrawal of Soviet troops from that country. We consider the withdrawal an important and fundamental step which has helped bring about a rapprochement of viewpoints among the various factions in Afghanistan, a step which has opened the way for the Afghan people to choose the system that it itself desires without outside interference. The Sultanate of Oman is hopeful that the parties concerned will succeed in forming a government that will bring together all segments of the Afghan people and that will endeavour to bring about the return of the Afghan refugees to their homes, preserve the Islamic identity and neutrality of Afghanistan and establish the necessary relations of good-neighbourliness with contiguous States, including the Soviet Union.
The ASEAN States have made exhaustive efforts to seek a peaceful solution to the Kampuchean problem. The Sultanate of Oman, commends those efforts, and particularly those made by Indonesia in this connection and regards the outcome of the international Conference on Kampuchea recently held at Paris as auspicious. We are fully confident that the results will lead to the inception of a new era for the Kampuchean people enabling that people to bring down the curtain on the tragedies of the past and begin to rebuild its country under a system of government chosen by itself for itself. Despite the fact that the Paris Conference did not achieve any concrete progress, it is important that a dialogue continue among all parties so that a political solution to the Kampuchean problem be achieved.
On the threshold of the 1990s, we find ourselves imbued with a sense of optimism with regard to the role of diplomacy and negotiation as valuable and prestigious instruments in international relations. We had hoped that the new turn towards optimism in international relations would make a significant and decisive contribution to the future of the Ad Hoc Committee on the Indian Ocean so that the relevant conference could be held in Colombo in 1990 as a first step towards the implementation of the 1971 Declaration of the Indian Ocean as a Zone of Peace, adopted by the General Assembly in its resolution 2832 (XXVI). However, the difficulties raised by some States may prevent this. We call upon those States to adopt a spirit of conciliation and to allow efforts to be stepped up so that the conference can be held as scheduled.
The world has rejoiced that agreement has been reached which will lead to the independence of Namibia. We should therefore particularly like to congratulate the people of Namibia and the African nations on the Namibian people's achievement. After 74 years of colonialism as inhabitants of a mandated Territory, the people of Namibia has now begun to reap the fruits of its struggle and its sacrifices. As we salute and revere the efforts of all those who have contributed to giving effect to Security Council resolution 435 (1978), we should also like to take this opportunity to express our pleasure at the success of the summit meeting recently held in Zaire, at which a settlement was reached by the conflicting parties in Angola. We are prompted by the hope that this agreement will be a good omen not only for Angola but for the region as a whole.
Despite the progress of peace in Namibia and Angola, the prospects for peace in southern Africa remain indistinct because of the South African regime's continued pursuit of the policy of racial discrimination against the black majority. We shall support the international efforts aimed at achieving justice and equality among all members of the population, and we hope that those efforts will achieve tangible progress in the near future. Events in Central America have shown that peace can be achieved through diplomacy and negotiation. We are confident that the leaders of the region recognize the importance of ensuring a climate of good-neighbourliness among the States of Central America that would lay the appropriate groundwork to support the efforts of the Contadora Group and implement the Esuipulas II accords so that the long-standing instability in the region may be ended.
Last year, Seoul, the capital of South Korea, witnessed a remarkable summer Olympiad that was most in harmony with the universality that also constitutes one of the major pillars of the United Nations.
In accordance with that principle, and because of the importance of such a step in alleviating tension and promoting the peace process in the peninsula, we welcome any international effort made to ensure the representation of both Koreas in our Organization and to grant them full membership.
With regard to the question of Cyprus, while we express our regret that the two parties to the conflict were unable to reach a negotiated solution to the problem last June, we nevertheless hope that the leaders of the Turkish and Greek communities will show the greatest degree of co-operation and flexibility in the coming rounds of talks, so that the members of both communities may once again live together side by side in peace, security, and tranquillity.
The dangers posed by the unsound environmental policies pursued by certain industrialized countries have given rise to a disturbance in the ecological balance, the extinction of certain plant and animal species necessary to maintain natural life on our planet and, in many regions, the pollution of the seas to a most hazardous extent.
My country, following the guidelines laid down by His Majesty Sultan Qabcos bin Said, accords the utmost importance to environmental protection. My country was and continues to be a pioneer in enacting legislation and adopting initiatives, particularly at the regional level, for the elaboration of optimum methods of solving environmental problems.
The Sultanate of Oman therefore supports the convening of the proposed United Nations conference on environment and development at the earliest possible opportunity. The conference should review and appraise achievements in the field of environmental preservation, formulate solutions to the challenges that mankind will face in that domain, and reassess priorities in such a manner as to ensure the continuity of international efforts to create a better environment for future generations.
Mankind has made unprecedented progress in opening up new horizons in technology. However, most scientific achievements are unfortunately devoted to advancing the arms race and even to the manufacture and development of devices that threaten the survival of mankind itself, such as nuclear weapons and other weapons of mass destruction.
The very existence of such lethal weapons is the greatest danger threatening mankind. Therefore, any talk of halting the proliferation of such weapons is out of joint if it is not within the context of their complete elimination. It is the international community's endeavour to achieve this end that prompted it warmly to welcome and support the agreement reached between the two super-Powers at the end of 1987 on the elimination of their medium-range and shorter-range missiles from Europe as a first step towards nuclear disarmament. In that connection, we welcome the measures recently agreed upon by the two Powers with regard to disarmament.
Bilateral disarmament negotiations, although extremely important, should not detract from the role of multilateral negotiations nor be seen as a substitute for them? the two should rather complement each other. The question of disarmament is not one that concerns certain States alone. It is an issue that impinges on the interests and the very existence of all mankind. We must therefore make the greatest possible efforts to support United Nations endeavours relating to disarmament issues and especially those involving the future of mankind, such as the prevention of the outbreak of nuclear war and the imposition of a comprehensive nuclear test ban. Agreement on those questions can release enormous resources which if used in the proper manner - for development - would change the world situation and make it more secure, more peaceful and more prosperous.
It is saddening that the momentum produced by recent United Nations successes in solving regional problems has not been exploited for the achievement of corresponding progress and success at the level of the international economy.
The economies of the developing world are suffering grave problems. Average annual rates of real growth in those countries fell from 5.5 per cent in the 1970s to less than 3 per cent in the 1980s. The share of third-world countries in the developed market economies fell from 38 per cent in 1970 to only 19 per cent in 1987, while that of the industrialized countries rose from 65 per cent to 71 per cent over the same period. If to the problem of reduced income are added the indebtedness problem of the developing countries, which has now surpassed the $1 billion mark, the deterioration in the terms of trade to their detriment, the drop in the prices of the primary commodities on which the economies of those countries depend and the protectionist measures imposed, then it is abundantly clear that we remain far from achieving a better economic order that would narrow the existing economic gap between developing and developed countries.
The factors that have prevented the international community from realizing the economic achievements to which it might have aspired during the 1980s must, on the threshold of the 1990s, provide us with the strongest motivation to make the greatest possible efforts to establish a just economic order that takes account of  the economic conditions of the emerging developing countries. Among the priorities for such efforts must be the formulation of a fair and thoroughgoing solution to the debt crisis, which still threatens to undermine stability at the national and international levels. We regard the three-point plan of action, presented by the brotherly State of Kuwait and delivered by His Highness the Amir of Kuwait Sheikh Jaber Al-Ahmed Al-Sabah at the forty-third session of the United Nations General Assembly, as an important initiative that must be supported. Action should be taken to implement it in order that a solution to the international debt crisis be found. We must here commend the policy announced by the French Government absolving the least developed countries of all their debts, and we can only welcome the agreement recently reached on Mexico's debts. This constitutes an auspicious precedent with regard to the problem of indebtedness in general.
We support the convening of a special session of the General Assembly devoted to international economic co-operation, in particular to the revitalization of economic growth and development in the developing countries. Such a session will provide an opportunity to initiate a dialogue on the reversal of the present downward trend in the world economy, which will only come about through a strong demonstration of collective political will, and of the belief that it is not possible for the world to live in peace if a tiny minority of the human race possesses all the attributes of affluence while the majority lacks even the most elementary requirements of life. We are living in an epoch in which the United Nations has begun to contribute with increasing effectiveness to the solution of a number of international problems, and we call for support for efforts to continue this positive momentum. We are also hopeful that, through this Organization, we will be able to devise just and peaceful solutions to the various issues which are a source of concern to the international community and which threaten international peace and security, such as the question of the Palestinian people and the conduct of the racist regime in South Africa. We further hope that increased and more earnest efforts will be made to channel the enormous scientific and technological progress being made into building a better tomorrow for future generations instead of the contrivance of ever more means of destruction.
The Sultanate of Oman believes that the United Nations has the necessary attributes to enable it to play an important role in this field, and we shall spare no effort to contribute to the strengthening of the role of the United Nations.
In conclusion, we hope that the deliberations of the present session will strengthen co-operation and promote detente in international relations and that the resolutions adopted by the Assembly will be of a practical character so that they may contribute successfully to addressing the issues included in this session's agenda.
